TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 15, 2014



                                      NO. 03-14-00237-CV


                                    George Alejos, Appellant

                                                 v.

   The State of Texas and VIA Metropolitan Transit Advanced Transportation District,
                                      Appellees




         APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
            AFFIRMED IN PART; DISMISSED AS MOOT IN PART --
                    OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the district court on April 15, 2014 setting bond and

the order of dismissal signed by the district court on April 28, 2014. Having reviewed the record

and the parties’ arguments, the Court holds that there was no reversible error in the district

court’s April 15 order and that the appeal of the April 28 order is moot. Therefore, the Court

affirms the district court’s April 15, 2014 order and dismisses as moot the appeal of the district

court’s April 28, 2014 order. The appellant shall pay all costs relating to this appeal, both in this

Court and the court below.